UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-50053 CLEAN COAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) NEVADA 26-1079442 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 295 Madison Avenue (12th Floor), New York, NY (Address of principal executive offices) (Zip Code) (646) 727-4847 (Registrant telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of Registrant’s Common Stock as of December 23, 2014: 40,773,536 EXPLANATORY NOTE This Amendment No.1 on Form 10-Q/A (“Form 10Q/A”) to the Quarterly Report on Form 10-Q for the quarter ended September 30, 2014, originally filed with the Securities and Exchange Commission on December 24, 2014 (the “Original Form 10-Q”), is being filed for the purpose of (1) correcting an erroneously marked response on the cover page of the Original Form 10-Q and (2) to file under Item 6 of this Form 10Q/A the principal executive officer certifications that were inadvertently omitted from the Original Form 10-Q filing. With respect to the cover page, the “no” box was inadvertently also checked with the “yes” box when responding to whether Clean Coal Technologies, Inc. had (1) filed all of its reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) been subject to such filing requirements for the past 90 days. This Form 10-Q/A corrects this error by checking “yes” only in response to this question on the cover page. This Form 10-Q/A also corrects the inadvertent omission of the certifications of the principal executive officer from the Original Form 10-Q by filing the certifications of the principal executive officer under Item 6 of with this Form 10-Q/A. These certifications shall be deemed given both at the time the Original Form 10-Q/A was filed and at the time this Form 10Q/A is being filed. Other than as expressly set forth above, this Form 10-Q/A does not, and does not purport to, amend, update or restate the information in any other item of the Original Form 10-Q, or reflect any events that have occurred after the Original Form 10-Q was originally filed. Item 6.Exhibits Exhibit Number Description Rule13a-14(a)/15d-14(a) Certification of Chief Executive Officer Rule13a-14(a)/15d-14(a) Certification of Chief Financial Officer Section1350 Certification of Chief Executive Officer Section1350 Certification of Chief Financial Officer SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CLEAN COAL TECHNOLOGIES Date: March 10, 2015 By: /s/ Aiden Neary Aiden Neary Chief Financial Officer
